EXHIBIT 12.1 ADOBE SYSTEMS INCORPORATED Consolidated Ratio of Earnings to Fixed Charges and Consolidated Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (in thousands, except ratios) Year Ended December 3, 2010 November 27, 2009 November 28, 2008 November 30, 2007 December 1, 2006 Earnings: Income before provision for income taxes $ Add: fix charges Total earnings $ Total fixed charges(*) $ Ratio of earnings to fixed charges (*) Fixed charges consist of interest charges, the amortization of debt issuance costs and an estimate of interest as a component of rental expense. Currently, we have no shares of preferred stock outstanding and we have not paid any dividends on preferred stock in the periods presented. Therefore, the ratios of earnings to combined fixed charges and preferred stock dividends are not different from the ratios of earnings to fixed charges.
